DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 12/08/2021.
Claims 1-11 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:	The art of record, either alone or in combination, is silent to each and every limitation required of claim 1.  	US2015/0369082 to Schwarz et al. is considered the closest art of record.  Schwarz discloses an oil system of a gas turbine engine (see Fig. 1 and 4), having 	a first oil circuit and having at least a second oil circuit (see circuits 84, 86 in Fig. 4), 	wherein the oil circuits comprise in each case at least one oil reservoir for storing oil 88, 124, at least one oil consumer (bearing 64) of the gas turbine engine, and at least one heat exchanger 92 for temperature-controlling the oil, 	wherein the oil consumer of the first oil circuit for cooling and lubricating is able to be impinged with oil from the oil reservoir of the first oil circuit, and the oil consumer of the second oil circuit for cooling and lubricating is able to be impinged with oil from the oil reservoir of the second oil circuit (simply, oil from the two circuits cools two components),	wherein for introducing oil the oil consumer of the first oil circuit is connected to the oil reservoir of the first oil circuit, and the oil consumer of the second oil circuit is connected to the oil reservoir of the second oil circuit (the oil circuits are connected to the components they cool), 	wherein the temperature of the oil in the operation of the gas turbine engine in the first oil circuit is lower than in the second oil circuit (see paragraph [0054]).	Schwarz, however, is silent to the oil reservoir of the first oil circuit and the oil reservoir of the second oil circuit having a connection by way of which oil from the one oil reservoir is in each case able to be guided to the respective other oil reservoir.  The two oil circuits of Schwarz are independent and have no such connection.  Modification of Schwarz to connect the two oil circuits would not be obvious to one of ordinary skill in the art as Schwarz specifically teaches away from doing such.  Schwarz teaches that the two circuits are discrete closed loops that utilize different coolants to specifically tailor each circuit for its intended purpose (see paragraph [0053]).
The other art of record teaches analogous gas turbine engine oil circuits, but not each and every limitation required of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745